Exhibit 10.2

 

FINAL FORM

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of [●], 2015,
by and among Tempus Applied Solutions Holdings, Inc., a Delaware corporation
(the “Company”), each Person listed on Schedule I attached hereto (the “Initial
Investors” and, together with any Additional Investors, the “Investors”).

 

WHEREAS, the Company is a party to that certain Agreement and Plan of Merger,
dated as of January 5, 2015 (as the same may be amended from time to time, the
“Merger Agreement”), by and among Tempus Applied Solutions, LLC, a Delaware
limited liability company (“TAS”), the members of TAS identified therein (the
“Members”), the Members’ Representative named therein, Chart Acquisition Corp.,
a Delaware corporation (“Parent”), the Company, Chart Merger Sub Inc., a
Delaware corporation (“Parent Merger Sub”), TAS Merger Sub LLC, a Delaware
limited liability company (“TAS Merger Sub”), the Chart Representative named
therein (the “Chart Representative”) and the Warrant Offerors named therein,
pursuant to which, (i) Parent Merger Sub will merge with and into Parent, with
Parent being the surviving entity and a wholly-owned subsidiary of the Company,
and with former Parent shareholders receiving newly issued shares of common
stock of the Company, (ii) TAS Merger Sub will merge with and into TAS, with TAS
being the surviving entity and a wholly owned-subsidiary of the Company, and
with the Members receiving newly issued shares of common stock of the Company
and (iii) the Company will become a publicly traded company; and

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Merger Agreement that the parties hereto enter into this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

Section 1. Definitions. Any capitalized term used but not defined in this
Agreement shall have the meaning ascribed to such term in the Merger Agreement.
For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below.

 

“Additional Investor” has the meaning set forth in Section 9.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Demand Registrations” means a registration requested pursuant to Section 2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 



 

 

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 4(a)(i).

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“Initial Investors” has the meaning set forth in the Preamble.

 

“Investors” has the meaning set forth in the Preamble.

 

“Joinder” means a joinder to this Agreement in the form of Exhibit A attached
hereto.

 

“Lock-Up Liquidity Amount” means 250,000 shares of Common Stock.

 

“Lock-Up Period” has the meaning set forth in Section 4(a).

 

“Long-Form Registration” means a registration on Form S-1 or any similar
long-form registration statement; provided, however, that a registration on Form
S-1 or any similar long-form registration statement filed during the Lock-Up
Period in order to effect the rights of holders to transfer Registrable
Securities up to the Lock-Up Liquidity Amount, shall not be deemed a Long-Form
Registration for purposes of the limitations thereon in Section 2(a) hereof.

 

“Members” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Recitals.

 

“Parent Merger Sub” has the meaning set forth in the Recitals.

 

“Permitted Transferee” means, with respect to an Investor, such Investor’s
spouse, any lineal ascendants or descendants or trusts or other entities in
which such Investor or such Investor’s spouse, lineal ascendants or descendants
hold (and continue to hold while such trusts or other entities hold Common
Stock) 75% or more of such entity’s beneficial interests.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.

 



2

 

 

“Registrable Securities” means (i) any Common Stock issued to the Initial
Investors (or their Permitted Transferees) pursuant to the Merger Agreement,
including the for avoidance of doubt, any Earnout Shares and (ii) any Specified
Common. As to any particular Registrable Securities, such securities shall cease
to be Registrable Securities when they have been (a) sold or distributed
pursuant to a Public Offering, (b) sold in compliance with Rule 144, or (c)
repurchased by the Company or a Subsidiary of the Company. For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities,
and the Registrable Securities shall be deemed to be in existence, whenever such
Person has the right to acquire, directly or indirectly, such Registrable
Securities (upon conversion, exercise or exchange in connection with a transfer
of securities or otherwise, but disregarding any restrictions or limitations
upon the exercise of such right), whether or not such acquisition has actually
been effected, and such Person shall be entitled to exercise the rights of a
holder of Registrable Securities hereunder; provided, that a holder of
Registrable Securities may only request that Registrable Securities in the form
of Common Stock be registered pursuant to this Agreement.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(b)(i)(A).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Registration” has the meaning set forth in Section 2(b).

 

“Short-Form Registration” means a registration on Form S-3 (including pursuant
to Rule 415) or any similar short-form registration statement.

 

“Specified Common” has the meaning set forth in Section 9.

 

“Suspension Period” has the meaning set forth in Section 5(a)(vi).

 

“TAS” has the meaning set forth in the Recitals.

 

“TAS Merger Sub” has the meaning set forth in the Recitals.

 

“Violation” has the meaning set forth in Section 7(a).

 

Section 2. Demand Registrations.

 

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, the holders of Registrable Securities shall be entitled to direct
that the Company register the sale of all or any portion of their Registrable
Securities under the Securities Act. Short-Form Registrations shall be unlimited
in number, but the Company shall not be obligated to effect more than two (2)
Long-Form Registrations in any eighteen (18) month period.

 



3

 

 

(b) Short-Form Registrations. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use any applicable short form
and if the managing underwriters (if any) agree to the use of a Short-Form
Registration. The Company shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities. If
the holders of a majority of the Registrable Securities request that a
Short-Form Registration be filed pursuant to Rule 415 (a “Shelf Registration”)
and the Company is qualified to do so, the Company shall use its reasonable best
efforts to cause the Shelf Registration to be declared effective under the
Securities Act as soon as practicable after filing, and once effective, the
Company shall cause the Shelf Registration to remain effective for a period
ending on the earlier of (i) the date on which all Registrable Securities
included in such registration have been sold or distributed pursuant to the
Shelf Registration or (ii) the date as of which all of the Registrable
Securities included in such registration are able to be sold without limitation
or restriction within a three (3) month period in compliance with Rule 144. If
thereafter for any reason the Company becomes ineligible to utilize Form S-3,
the Company shall prepare and file with the Securities and Exchange Commission a
registration statement or registration statements on such form that is available
for the sale of Registrable Securities.

 

(c) Long-Form Registrations. A registration shall not count as a Long-Form
Registration for purposes of the last sentence of Section 2(a) unless (i) at
least 75% of the Registrable Securities requested to be included in such
registration by the requesting holders have been registered and (ii) such
registration has become effective in accordance with the Securities Act;
provided, that if a Long-Form Registration is withdrawn by the holders of
Registrable Securities who requested such registration prior to the time it has
become effective for reasons other than the disclosure of information concerning
the Company that is materially adverse to the Company or the trading price of
the Common Stock (which disclosure is made by the Company after the date that
such registration is requested pursuant to Section 2(a)), such Long-Form
Registration shall count as a Long-Form Registration for purposes of the last
sentence of Section 2(a) unless the holders of Registrable Securities who
requested such registration reimburse the Company for all of the Registration
Expenses incurred by the Company prior to such withdrawal.

 

(d) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
registration prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder.

 



4

 

 

(e) Procedures and Restrictions on Demand Registrations. Each request for a
Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the intended method of distribution.
Within ten (10) days after receipt of any such request, the Company shall give
written notice of the Demand Registration to all other holders of Registrable
Securities and, subject to the terms of Section 2(d), shall include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within fifteen (15) days after the receipt of the Company’s notice. The
Company shall not be obligated to effect any Demand Registration, including any
Shelf Registration, if (i) the holders of Registrable Securities, together with
the holders of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public (net of any underwriters’ discounts
or commissions) of less than $5,000,000; provided, that the foregoing limitation
shall not be applicable to a Demand Registration during the Lock-Up Period to
effect the rights of holders to register the sale of Registrable Securities up
to the Lock-Up Liquidity Amount, or (ii) within one hundred eighty (180) days
after the effective date of a previous Demand Registration or a previous
registration in which Registrable Securities were included pursuant to Section 3
in which, in either case, there was no reduction in the number of Registrable
Securities requested to be included. The Company may postpone, for up to ninety
(90) days from the date of the request, the filing or the effectiveness of a
registration statement for a Demand Registration, if the Company’s board of
directors determines in its reasonable good faith judgment that not postponing
such Demand Registration (i) would interfere with a material corporate
transaction or (ii) would require the disclosure of material non-public
information concerning the Company that at the time is not, in the reasonable
good faith judgment of the Company’s board of directors, in the best interest of
the Company to disclose and is not, in the opinion of the Company’s legal
counsel, otherwise required to be disclosed.

 

(f) Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement, except for the
Registration Rights Agreement, dated as of December 13, 2012, by and among the
Company, Chart Acquisition Group LLC, Cowen Overseas Investment LP and certain
other security holders, all rights and obligations of which have been assigned
and delegated in full by Parent to the Company as of the Effective Time in
accordance with the terms and conditions of the Merger Agreement, granting
registration rights to any other Person with respect to any Common Stock. Except
as provided in this Agreement, the Company shall not grant to any Persons the
right to request the Company to register any Common Stock, or any securities
convertible or exchangeable into or exercisable for Common Stock, without the
prior written consent of the holders of a majority of the Registrable
Securities; provided, that the Company may grant rights to other Persons to
participate in Piggyback Registrations so long as such rights are subordinate in
all respects to the rights of the holders of Registrable Securities with respect
to such Piggyback Registrations as set forth in Section 3(c) and Section 3(d).

 

Section 3. Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration, or (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such Piggyback Registration and, subject to the terms of
Section 3(c) and Section 3(d), shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after delivery of the Company’s notice.

 



5

 

 

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

 

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

 

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
Securities (who have registration rights with respect thereto permitted under
the terms of this Agreement), and the managing underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company shall include in
such registration (i) first, the securities requested to be included therein by
the holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the holders of such Registrable Securities on the basis of the number of
shares owned by each such holder which, in the opinion of the underwriters, can
be sold without any such adverse effect and (iii) third, other securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect.

 

Section 4. Lock-Up and Holdback Agreements.

 

(a) Lock-Up. Each of the Investors and their Permitted Transferees agrees to
comply with the following provisions with respect to their Common Stock:

 

(i) Until the earlier of (1) one year after the date hereof or earlier if,
subsequent to the date hereof, the last sales price of Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the date hereof, or
(2) the date on which the Company consummates a liquidation, merger, stock
exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (such applicable period being the “Lock-Up
Period”), the holders of Registrable Securities shall not (x) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, encumber, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to Registrable Securities, (y) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Registrable Securities, whether any
such transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, or (z) agree or publicly announce any
intention to effect any transaction specified in the foregoing (x) or (y).

 



6

 

 

(ii) Notwithstanding the foregoing paragraph (a), (w) each holder may transfer
shares of Registrable Securities to a Permitted Transferee thereof prior to the
expiration of the Lock-Up Period if such Permitted Transferee agrees in writing
for the benefit of the Company to be bound by the transfer restrictions set
forth in this Section 4(a), (w) each holder may, to the extent permitted by
applicable law, hypothecate, pledge or encumber Registrable Securities on or
after the 6-month anniversary hereof and prior to the expiration of the Lock-Up
Period, to secure borrowings used to pay taxes payable by such holder by reason
of the receipt of the Per Company Unit Consideration in connection with the
consummation of the Transactions, (x) each holder may, to the extent permitted
by applicable law, hypothecate, pledge or encumber Registrable Securities prior
to the expiration of the Lock-Up Period, to secure borrowings used to make cash
indemnification payments pursuant to the Merger Agreement, (y) each holder may
transfer Registratible Securities to the Company in accordance with Sections
1.15(e) and 9.2(e) of the Merger Agreement and (z) each holder may transfer
prior to the expiration of the Lock-Up Period up to a number of Registrable
Securities (in the form of Common Stock), in aggregate, as is equal to such
holder’s pro rata portion of the Lock-Up Liquidity Amount on the basis of the
amount of Registrable Securities owned by each such holder on the date hereof.

 

(b) Holdback Agreements.

 

(i) Holders of Registrable Securities. If requested by the Company, each holder
of Registrable Securities participating in an underwritten Public Offering shall
enter into lock-up agreements or arrangements with the managing underwriter(s)
of such Public Offering (in addition to the arrangement set forth in Section
4(a) hereof, in such form as is reasonably requested by such managing
underwriter(s). In addition to any such lock-up agreement or arrangement with
the managing underwriter(s), each holder of Registrable Securities agrees as
follows:

 

(A) In connection with any underwritten Public Offering and without the prior
written consent of the underwriters managing such Public Offering, such holder
shall not, for a period ending one hundred eighty (180) days following the date
of the final prospectus (the “Holdback Period”) relating to such Public
Offering, (x) offer, hypothecate, pledge, encumber sell, contract, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or other securities of
the Company or (y) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of owning Common
Stock or other securities of the Company, whether any such transaction described
in clause (x) or (y) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise (each such transaction, a “Sale
Transaction”).

 



7

 

 

(B) The foregoing clause (i)(A) shall not apply to (w) transactions relating to
shares of Common Stock or other securities acquired in open market transactions,
provided, that no filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made in connection with transfers or
dispositions of such shares of Common Stock or other securities acquired in such
open market transactions (other than a filing on Form 5 made after the
expiration of the Holdback Period), or (x) transfers to a Permitted Transferee
of such holder, or (y) transfers that are bona fide gifts, or (z) distributions
by a trust to its beneficiaries, provided, that in the case of any transfer or
distribution pursuant to clause (x), (y), or (z), (1) each transferee, donee or
distributee shall agree in writing to be bound by lock-up provisions
substantially the same as the lock-up provisions agreed to by such holder and
(2) no such transfer or distribution in (x), (y), or (z) shall be permitted if
it shall require a filing under Section 16(a) or Section 13(d) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
and no such filing under Section 16(a) or Section 13(d) of the Exchange Act
shall be voluntarily made during the Holdback Period.

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of the Holdback Period.

 

(ii) The Company. In the event of any Holdback Period occurring in connection
with the exercise by a party to this Agreement of its registration rights with
respect to Registrable Securities pursuant to Section 2, the Company (A) shall
not file any registration statement for a Public Offering or cause any such
registration statement to become effective during any Holdback Period, and (B)
shall use its reasonable best efforts to cause (x) each holder of at least 5% of
its Common Stock, or any securities convertible into or exchangeable or
exercisable for at least 5% of its Common Stock (on a fully-diluted basis),
purchased from the Company at any time after the date of this Agreement (other
than in a Public Offering) and (y) each of its directors and executive officers,
to agree not to effect any Sale Transaction during any Holdback Period, except
as part of such underwritten registration, if otherwise permitted, unless the
underwriters managing the Public Offering otherwise agree in writing.

 

(iii) The foregoing limitations of this Section 4 shall not apply to a
registration in connection with an employee benefit plan or in connection with
any type of acquisition transaction of or exchange offer by the Company.

 



8

 

 

Section 5. Registration Procedures.

 

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

 

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided, that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

 

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

 

(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 



9

 

 

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) consent to general service
of process in any such jurisdiction;

 

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained;
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading; provided, that at any time, upon written
notice to the participating holders of Registrable Securities, the Company may
delay the filing or effectiveness of any registration statement or suspend the
use or effectiveness of any registration statement (the “Suspension Period”)
(and the holders of Registrable Securities hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company determines in its reasonable good faith
judgment that postponement of such registration would be in the best interest of
the Company including where the registration might require disclosure of any
matter such as a potential business transaction or other matter; provided, that
the Company may only exercise its right to institute a Suspension Period twice
in any calendar year and for no more than one hundred twenty (120) days in the
aggregate in any calendar year;

 

(vii) use reasonable best efforts to cause all such Registrable Securities to be
listed on any securities exchange on which similar securities issued by the
Company are then listed;

 

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

 

(ix) enter into and perform a customary underwriting agreement, if applicable;

 



10

 

 

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any registration hereunder complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
prospectus, shall not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158;

 

(xiii) permit any holder of Registrable Securities to participate in the
preparation of such registration or comparable statement and to allow such
holder to propose language for insertion therein, in form and substance
satisfactory to the Company, which in the reasonable judgment of such holder and
its counsel should be included;

 

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction, use reasonable best efforts promptly to
obtain the withdrawal of such order;

 

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 



11

 

 

(xvii) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent, if any, participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(xviii) use its reasonable best efforts to make available the executive officers
of the Company to participate with the holders of Registrable Securities and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the holders in connection with the methods of distribution for the
Registrable Securities;

 

(xix) use its reasonable best efforts to obtain one or more cold comfort letters
from the Company’s independent public accountants in customary form and covering
such matters of the type customarily covered by cold comfort letters; and

 

(xx) use its reasonable best efforts to provide a legal opinion of the Company’s
outside counsel in customary form and covering such matters of the type
customarily covered by such legal opinion, dated the effective date of such
registration statement.

 

(b) The Company shall not undertake any voluntary act that could be reasonably
expected to cause a Violation or result in delay or suspension under Section
5(a)(vi). During any Suspension Period, and as may be extended hereunder, the
Company shall use its reasonable best efforts to correct or update any
disclosure causing the Company to provide notice of the Suspension Period and to
file and cause to become effective or terminate the suspension of use or
effectiveness, as the case may be, the subject registration statement. In the
event that the Company shall exercise its right to delay or suspend the filing
or effectiveness of a registration hereunder, the applicable time period during
which the registration statement is to remain effective shall be extended by a
period of time equal to the duration of the Suspension Period. The Company may
extend the Suspension Period for an additional consecutive sixty (60) days with
the consent of the holders of a majority of the Registrable Securities
registered under the applicable registration statement, which consent shall not
be unreasonably withheld. If so directed by the Company, all holders of
Registrable Securities registering shares under such registration statement
shall (i) not offer to sell any Registrable Securities pursuant to the
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension and (ii) use their
reasonable best efforts to deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such holders’ possession, of
the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

 



12

 

 

Section 6. Registration Expenses.

 

(a) The Company’s Obligation. All expenses incident to the Company’s performance
of or compliance with this Agreement (including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company except as otherwise
expressly provided in this Agreement. Without limiting the generality of the
foregoing the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed. Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions, if any, applicable to the securities
sold for such Person’s account.

 

(b) Counsel Fees and Disbursements. In connection with each Demand Registration
and each Piggyback Registration, the Company shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration.

 

(c) Security Holders. To the extent any Registration Expenses are to be borne by
the holders of Registrable Securities and not the Company under the terms of
this Agreement, each holder of securities included in any registration hereunder
shall pay those Registration Expenses allocable to the registration of such
holder’s securities so included, and any Registration Expenses not so allocable
shall be borne by all sellers of securities included in such registration
(including the Company, as applicable) in proportion to the aggregate selling
price of the securities to be so registered.

 

Section 7. Indemnification and Contribution.

 

(a) By the Company. The Company shall indemnify and hold harmless, to the extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors employees, agents and representatives, and each Person who controls
such holder (within the meaning of the Securities Act) (the “Indemnified
Parties”) against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a “Violation”) by the Company: (i) any
untrue or alleged untrue statement of material fact contained in (a) any
registration statement, prospectus, preliminary prospectus or Free-Writing
Prospectus, or any amendment thereof or supplement thereto or (b) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof; (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by an Indemnified Party expressly for use therein or by an Indemnified
Party’s failure to deliver a copy of the registration statement or prospectus or
any amendments or supplements thereto after the Company has furnished such
Indemnified Party with a sufficient number of copies of the same.

 



13

 

 

(b) By Each Security Holder. In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by or on
behalf of such holder; provided, that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds (before taxes) received by such holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided, that the failure to give prompt
notice shall impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall collectively have a right to retain one separate counsel, chosen by the
holders of a majority of the Registrable Securities of the conflicted
indemnified parties, at the expense of the indemnifying party.

 



14

 

 

(d) Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party in lieu of indemnifying such indemnified party hereunder
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, claim, damage, liability or
action as well as any other relevant equitable considerations; provided, that
the maximum amount of liability in respect of such contribution shall be
limited, in the case of each seller of Registrable Securities, to an amount
equal to the net proceeds actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties hereto agree that
it would not be just or equitable if the contribution pursuant to this Section
7(d) were to be determined by pro rata allocation or by any other method of
allocation that does not take into account such equitable considerations. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to herein shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject hereof. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Notwithstanding anything to the contrary
in this Section 7, an indemnifying party shall not be liable for any amounts
paid in settlement of any loss, claim, damage, liability, or action if such
settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 



15

 

 

Section 8. Underwritten Registrations.

 

(a) Selection of Underwriters. The Company shall determine whether the offering
pursuant to any registration under this Agreement is underwritten. In any
Piggyback Registration, the Company shall have the right to select the
investment banker(s) and manager(s) of the offering in its sole discretion and,
in any Demand Registration, the Company shall have the right to select the
investment banker(s) and manager(s) of the offering subject to the consent of
the holders of a majority of the Registrable Securities to be included in such
offering, such consent not to be unreasonably withheld, conditioned or delayed.

 

(b) Participation. No Person may participate in any registration hereunder which
is underwritten unless such Person (i) agrees to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to any over-allotment or “green shoe” option requested by
the underwriters; provided, that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi)(C),
shall immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 5(a)(vi)(C).
In the event the Company has given any such notice, the time period during which
a Registration Statement is to remain effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to this Section 8(c) to and including the date when each seller
of Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus.

 

Section 9. Additional Investors. The Company may, with the prior written consent
of the Chart Representative, require or permit any Person who acquires Common
Stock or rights to acquire Common Stock from the Company after the date hereof
to become a party to this Agreement by obtaining an executed Joinder from such
Person (each, an “Additional Investor”). Upon the execution and delivery of a
Joinder by an Additional Investor, the Common Stock so acquired by or issuable
to such Person (the “Specified Common”) shall be Registrable Securities.

 

Section 10. Current Public Information. At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the Company
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as any holder or holders of
Registrable Securities may reasonably request, all to the extent required to
enable such holders to sell Registrable Securities pursuant to Rule 144. Upon
request, the Company shall deliver to any holder of Restricted Securities a
written statement as to whether it has complied with such requirements.

 



16

 

 

Section 11. Transfer of Registrable Securities.

 

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by an Investor to one of its Permitted Transferees, (iii) a Public
Offering, or (iv) a sale pursuant to Rule 144, prior to transferring any
Registrable Securities to any Person (including, without limitation, by
operation of law), the transferring Investor shall cause the prospective
transferee to execute and deliver to the Company a Joinder agreeing to be bound
by the terms of this Agreement. Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void, and the Company shall not record such transfer on its books or treat any
purported transferee of such Registrable Securities as the owner thereof for any
purpose.

 

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF _______________, 2015 BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE
“COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH
REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

 

Section 12. General Provisions.

 

(a) Termination. Except with respect to the indemnification and contribution
provisions contained in Section 7, the rights granted to an Investor (or a
Permitted Transferee) pursuant to this Agreement shall terminate and forthwith
become null and void in full on the earliest to occur of (i) the date on which
such Investor (or Permitted Transferee) ceases to beneficially own any
Registrable Securities and (ii) the later of (x) the seventh (7th) anniversary
of the date of this Agreement, and (y) the date Rule 144 or another similar
exemption under the Securities Act is available for the sale of all of the
shares beneficially owned by such Investor (or Permitted Transferee) without
limitation and restriction during a three (3) month period without registration.

 

(b) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and holders of a majority of the Registrable Securities.
The failure or delay of any Person to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement shall not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

 



17

 

 

(c) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(e) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(f) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the holders of Registrable Securities and their
respective successors and permitted assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
holder of Registrable Securities.

 



18

 

 

(g) Notices. All notices, demands or other communications to be given under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient; (ii)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but, if not, then on the next business day;
(iii) one (1) business day after it is sent to the recipient by reputable
overnight courier service (charges prepaid) or (iv) three (3) days after it is
mailed to the recipient by first class mail, return receipt requested. Such
notices, demands and other communications shall be sent to the Company at the
address specified below and to any holder of Registrable Securities or to any
other party subject to this Agreement at such address as indicated beneath such
party’s signature hereto, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. Any party may change its address for receipt of notice by
providing prior written notice of the change to the sending party. The Company’s
address is:

 

  Tempus Applied Solutions Holdings, Inc.   c/o The Chart Group, L.P.   75
Rockefeller Plaza, 14th Floor   New York, NY 10019



  Attention: Joseph Wright   Telephone: (212) 350-8205   Facsimile: (212)
350-8299   E-mail: jwright@chartgroup.com

 

with a copy to:

 

  Ellenoff Grossman & Schole LLP   1345 Avenue of the Americas, 11th Floor   New
York, NY 10105



  Attention: Douglas S. Ellenoff, Esq.     Richard Baumann, Esq.   Telephone:
(212) 370-1300   Facsimile: (212) 370-7889   E-mail: ellenoff@egsllp.com    
rbaumann@egsllp.com

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(h) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

 

(i) Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(j) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 



19

 

 

(k) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

 

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 



20

 

 

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.

 

(q) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

 

* * * * *

 

21

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By:     Name:    Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 



 

 



